UNFED STATES BPS TRACT COUREFGR THEE DISTRICT CHOMARVLAND

 

David John Boshea

 

Plaintiff
Case No.: 1:21-cv-00309-ELH
VS.
Compass Marketing, Inc.
Defendant
AFFIDAVIT OF SERVICE

I, Vincent Piazza, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons and Complaint for Breach of Contract with Exhibits in the
above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/19/2021 at 12:25 PM, I served Compass Marketing, Inc. c/o Business Filings International Incorporated, Resident
Agent at 2405 York Road, Suite 201, Lutherville Timonium, Maryland 21093 with the Summons and Complaint for Breach of
Contract with Exhibits by serving Rebecca Gott, Agent, authorized to accept service on behalf of Business Filings International
Incorporated.

Rebecca Gott is described herein as:

Gender: Female Race/Skin: White Age: 33 Weight: 140 Height: 5'6" Hair: Black Glasses: No

I declare under penalty of perjury that this information is true and correct.

3/2/94 \/: Uy Pe

Executed'On i: Fe, a Vincent Piazza

 

 

Client Ref Number:N/A
Job #: 1587577

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:21-cv-00309-ELH Document 8 Filed 03/31/21 Page 2 of 2
Case 1:21-cv-00309-ELH Document 3 Filed 02/08/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Maryland

DAVID JOHN BOSHEA
)

)

Plaintiff(s) )

Vv. Civil Action No, 21-cv-309-ELH

Compass Marketing, Inc, )
)

)

)

Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Compass Marketing Inc.
Serve:

Resident Agent: BUSINESS FILINGS INTERNATIONAL INCORPORATED
2405 YORK ROAD

SUITE 201

LUTHERVILLE TIMONIUM MD 21093-2264

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Thomas J. Gagliardo, Gilbert Employment Law, P.C. 100 Wayne Avenue, Suite 900
Silver Spring MD 20910

Gregory J. Jordan, Admission Pro Hac Vice Pending

Jordan & Zito LLC, 55 West Monroe St., Suite 3600., Chicago IL 60603

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

\ ad /s:
Date: 02/08/2021 ee

seearetl

Signature of Clerk or Deputy Clerk
